                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

Tex Hall et al.,                         )
                                         )
                   Plaintiffs,           )       ORDER
                                         )
        vs.                              )
                                         )
Tesoro High Plains Pipeline              )
Company, LLC, Tesoro Logistics           )
GP, LLC, Tesoro Companies, Inc.          )
(Tesoro) a/k/a Andeavor, and             )       Case no. 1:18-cv-217
Andeavor Logisticis, LP,                 )
                                         )
                   Defendants.           )


        On )HEUXDU\ 0, 2020, the parties filed a “Joint Motion for Entry of Stipulated

Briefing Schedule for Plaintiffs’ Motion for Class Certification, to Appoint Class

Representative, and toAppoint Class Counsel.”

        The court GRANTS the motion (Doc. No. 47). Should the Motion to Dismiss grounds be

denied such that this matter proceeds past the dispositive motion stage, the parties will meet and

confer pursuant to Rule 26(f) within fourteen (14) days of the Court’s ruling on the Motion to

Dismiss, and will submit a Proposed Scheduling Order within twenty-one (21) days of the Court’s

ruling. The Proposed Scheduling Order will further provide for:

        a.         a period for disclosures and depositions of experts on class certification issues to

                   include:

                           i.     Plaintiffs’ expert disclosures for class certification required by

                                  Federal Rule of Civil Procedure 26(a)(2), including Plaintiffs’ expert

                                  reports, due at least six months after the Court’s ruling on the Motion


                                                     1
                      to Dismiss,

              ii.     Defendants’ expert disclosures for class certification required by

                      Federal Rule of Civil Procedure 26(a)(2), including Defendants’

                      expert reports, due 45 days after Plaintiffs’ expert disclosure

                      deadline, and

              iii.    Expert depositions to be completed within 30 days after the

                      respective expert disclosure deadlines;

b.     a briefing schedule for Plaintiffs’ Certification Motion to include:

       i.     Plaintiffs’ deadline to file any supplements or amendments to its Certification

              Motion to coincide with Plaintiffs’ deadline to complete class certification

              expert depositions,

       ii.    Defendants’ deadline to file a response to the Certification Motion (and any

              supplements or amendments thereto) within 60 days after Plaintiffs’ deadline

              to file any such supplements or amendments, and

       iii.   Plaintiffs’ deadline to file a reply in support of its Certification Motion within

              30 days after Defendants’ deadline to file a response to such motion.

IT IS SO ORDERED.

Dated this 21st day of February, 2020.

                                      /s/ Clare R. Hochhalter
                                      Clare R. Hochhalter, Magistrate Judge
                                      United States District Court




                                         2
